DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/01/2022 has been entered.
 
Response to Amendment
The Amendment filed on 06/14/2022 has been entered. Claims 1-2 and 4-15 remain pending in the application. 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4, 5-6, 8-9, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Parham et al (US 2012/0292576) (Parham).

In reference to claim 1, Parham teaches a compound of formula (1) as shown below, for example wherein in the formula (1) (Parham [0020]), 


    PNG
    media_image1.png
    222
    347
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    45
    473
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    122
    345
    media_image3.png
    Greyscale

for example, wherein in the formula (1), wherein one n is 1 and one n is 0 (Parham [0029]), both of the two Y are a single bond (Parham [0022]), Ph is a phenyl group of formula Ph-1 as shown above (Parham [0074]), Ar1 is an aromatic group of formula (Ar1-9) as shown above (Parham [0083]), m1, m2, and m3 are each 0 (Parham [0030]), p is 1 (Parham [0031]) and each R1 is a hydrogen (Parham [0026]). 

Parham discloses the compound of formula (1) that encompasses the presently claimed compounds, including wherein one n is 1 and one n is 0, both of the two Y are a single bond, Ph is a phenyl group of formula Ph-1, Ar1 is an aromatic group of formula (Ar1-9) as shown above, m1, m2, and m3 are each 0, p is 1 and each R1 is a hydrogen. Each of the disclosed substituents from the substituent groups of Parham are considered functionally equivalent and their selection would lead to obvious variants of the compound of formula (1).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application, in the absence of unexpected results, to have selected these substituents among those disclosed for the compound of formula (1) to provide the compound described above, which is both disclosed by Parham and encompassed within the scope of the present claims and thereby arrive at the claimed invention.
For Claim 1: The compound of Formula 1 reads on a compound of formula (3) wherein Ar1 and Ar2 are each phenyl, L1 is a group of formula A-2, m and n are each 0. 

In reference to claims 5-6 and 8-9, Parham teaches the compound as described above for claim 1 and further teaches its use in an organic light emitting device (OLED) (Parham [0003]) as a display device (Parham [0142]) as a hole transport material wherein the device comprises an anode, and a cathode, an organic material layer including a hole transport layer (Parham [0111]) and teaches that the materials are applied from a solution method e.g. spin coating (Parham [0140]) and that these materials have excellent hole mobility in such a device (Parham [0143]). 

Given that Parham discloses the device structure that encompasses the presently claimed device structure, including the use as ahole transport material in an OLED wherein the layer is formed by spin coating, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application, to use the device configuration, which is both disclosed by Parham and encompassed within the scope of the present claims and thereby arrive at the claimed invention. 
In reference to claim 2, Parham teaches a compound of formula (1) as shown below, for example wherein in the formula (1) (Parham [0020]), 


    PNG
    media_image1.png
    222
    347
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    45
    473
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    122
    345
    media_image3.png
    Greyscale

for example, wherein in the formula (1), wherein one n is 1 and one n is 0 (Parham [0029]), both of the two Y are a single bond (Parham [0022]), Ph is a phenyl group of formula Ph-2 as shown above (Parham [0074]), Ar1 is an aromatic group of formula (Ar1-9) as shown above (Parham [0083]), m1, m2, and m3 are each 0 (Parham [0030]), p is 1 (Parham [0031]) and each R1 is a hydrogen or an aromatic ring system group (Parham [0026]). 

Parham discloses the compound of formula (1) that encompasses the presently claimed compounds, including wherein one n is 1 and one n is 0, both of the two Y are a single bond, Ph is a phenyl group of formula Ph-2 as shown above, Ar1 is an aromatic group of formula (Ar1-9) as shown above, m1, m2, and m3 are each 0, p is 1 and each R1 is a hydrogen or an aromatic ring system group. Each of the disclosed substituents from the substituent groups of Parham are considered functionally equivalent and their selection would lead to obvious variants of the compound of formula (1).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application, in the absence of unexpected results, to have selected these substituents among those disclosed for the compound of formula (1) to provide the compound described above, which is both disclosed by Parham and encompassed within the scope of the present claims and thereby arrive at the claimed invention.

For Claim 2: The compound of Formula 1 reads on a compound of formula (2), wherein Ar1 and Ar2 are each phenyl, L1 is a group of formula A-2, m is 1 and n is 0 and one of R2 is an aryl group. 

In reference to claims 12, Parham teaches the compound as described above for claim 2 and further teaches its use in an organic light emitting device (OLED) (Parham [0003]) as a display device (Parham [0142]) as a hole transport material wherein the device comprises an anode, and a cathode, an organic material layer including a hole transport layer (Parham [0111]) and teaches that the materials are applied from a solution method e.g. spin coating (Parham [0140]) and that these materials have excellent hole mobility in such a device (Parham [0143]). 

Given that Parham discloses the device structure that encompasses the presently claimed device structure, including the use as ahole transport material in an OLED wherein the layer is formed by spin coating, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application, to use the device configuration, which is both disclosed by Parham and encompassed within the scope of the present claims and thereby arrive at the claimed invention. 


In reference to claim 4, Parham teaches a compound of formula (1) as shown below, for example wherein in the formula (1) (Parham [0020]), 


    PNG
    media_image1.png
    222
    347
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    45
    473
    media_image2.png
    Greyscale


    PNG
    media_image4.png
    117
    393
    media_image4.png
    Greyscale

for example, wherein in the formula (1), wherein one n is 1 and one n is 0 (Parham [0029]), both of the two Y are a single bond (Parham [0022]), Ph is a phenyl group of formula Ph-1 as shown above (Parham [0074]), Ar1 is an aromatic group of formula (Ar1-11) as shown above (Parham [0083]), m1, m2, and m3 are each 0 (Parham [0030]), p is 1 (Parham [0031]) and each R1 is a hydrogen (Parham [0026]). 

Parham discloses the compound of formula (1) that encompasses the presently claimed compounds, including wherein one n is 1 and one n is 0, both of the two Y are a single bond, Ph is a phenyl group of formula Ph-1, Ar1 is an aromatic group of formula (Ar1-11) as shown above, m1, m2, and m3 are each 0, p is 1 and each R1 is a hydrogen. Each of the disclosed substituents from the substituent groups of Parham are considered functionally equivalent and their selection would lead to obvious variants of the compound of formula (1).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application, in the absence of unexpected results, to have selected these substituents among those disclosed for the compound of formula (1) to provide the compound described above, which is both disclosed by Parham and encompassed within the scope of the present claims and thereby arrive at the claimed invention.
For Claim 4: Reads on formula 2-33.

In reference to claims 14, Parham teaches the compound as described above for claim 2 and further teaches its use in an organic light emitting device (OLED) (Parham [0003]) as a display device (Parham [0142]) as a hole transport material wherein the device comprises an anode, and a cathode, an organic material layer including a hole transport layer (Parham [0111]) and teaches that the materials are applied from a solution method e.g. spin coating (Parham [0140]) and that these materials have excellent hole mobility in such a device (Parham [0143]). 

Given that Parham discloses the device structure that encompasses the presently claimed device structure, including the use as ahole transport material in an OLED wherein the layer is formed by spin coating, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application, to use the device configuration, which is both disclosed by Parham and encompassed within the scope of the present claims and thereby arrive at the claimed invention. 
Claims 10-11, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Parham as applied to claims 6, 12 and 14 above, and further in view of Matsudate et al. (US PG Pub No. 2005/0236970) (Matsudate).

In reference to claims 13 and 15, Parham teaches the display device as described above for claims 6, 12 and 14.  Parhamdoes not expressly teach the presence of a control unit for the display apparatus although a display apparatus would necessarily require something that would constitute a control unit (a power switch or power cable would be considered able to control the status of such a device which would be recognized as implicit to the ordinarily skilled artisan). 

However, with respect to the difference, Matsudate teaches a design for an organic electroluminescent display which allows the device to be controlled and driven (Matsudate [0003], abstract, [0062]). Matsudate teaches that the taught configuration is applicable to general organic electroluminescent displays to achieve high manufacturing yields (Matsudate [0071]; [0062]; Fig 11). Parham and Matsudate are of analogous art as they are both drawn to organic light emitting devices. In view of the motivation of using the display component configuration of Matsudate as described above, it would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to configure the display device of Miyata using the component configuration of Matsudate in order to provide an organic electroluminescent display and achieve high manufacturing yields and thereby arrive at the claimed invention. Further, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007). See MPEP 2143.
For Claims 10-11, 13 and 15: Reads on an OLED display device with a control unit for driving the device.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Parham in view of Tanaka as applied to claim 6 above, and further in view of Liu (US 2015/0155524) (Liu).

Parham teaches the device as described above for claim 6. Parham does not expressly state that the device further includes a light emission efficiency enhancing layer on the face of one of the electrodes opposite to the organic layer(s). 

With respect to the difference, Liu teaches a device configuration for an organic light emitting device that includes a light emitting unit as described by Parham and further includes an efficiency enhancing layer on the light emitting surface of the device as claimed. Liu further teaches that the use of such a layer can adjust the chromaticity coordinates and efficiency of the device (Liu abstract). In light of the motivation of using efficiency enhancing layer as described above, it would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the efficiency enhancing layer as described by Liu in order to adjust the chromaticity coordinates and efficiency of the device and thereby arrive at the claimed invention.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean M DeGuire whose telephone number is (571)270-1027.  The examiner can normally be reached on Monday to Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A. Boyd can be reached on (571) 272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Sean M DeGuire/Primary Examiner, Art Unit 1786